Citation Nr: 9924709	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-11 840	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether the November 1984 rating decision contains clear and 
unmistakable error in denying service connection for a skin 
disability due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from July 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that in a March 1998 rating decision, the RO 
determined that new and material evidence to reopen the 
veteran's claim had not been received since a November 1984 
unappealed rating decision denying service connection for 
skin disability due to radiation exposure.  In an April 1998 
rating decision, the RO determined that there was no clear 
and unmistakable error (CUE) in the November 1984 rating 
decision which denied service connection for skin disability 
due to radiation exposure.  Following receipt of a notice of 
disagreement from the veteran, the RO issued a statement of 
the case in May 1998 on the issue of whether new and material 
evidence had been received to reopen the veteran's claim for 
service connection for skin disability due to radiation 
exposure.  In a VA Form 9 submitted in July 1998, the veteran 
did not address the issue of whether new and material 
evidence had been received to reopen the claim; rather, he 
referred to evidence of record at the time of an unappealed 
rating decision of November 1984 as supporting his claim for 
service connection for skin disability.  In written argument 
of September 1998, the representative specifically clarified 
that the veteran's appeal related to the April 1998 rating 
decision finding no CUE in the November 1984 rating decision 
rather than to the March 1998 rating decision denying 
reopening of the claim.  Similarly, written argument from the 
representative in April 1999 and the informal presentation 
submitted by the representative in May 1999 are limited to 
the CUE issue.  The Board will limit its consideration 
accordingly.

The Board further notes that 38 C.F.R. § 3.311, which applies 
to claims based on exposure to ionizing radiation, was not in 
effect at the time of the November 1984 rating decision 
denying service connection for skin disability due to 
radiation exposure.  The RO has not developed or considered 
on a de novo basis the new claim for service connection for 
skin disability due to radiation exposure under this 
regulation.  De novo adjudication of a claim on essentially 
the same facts as a previously and finally denied claim is 
not precluded where an intervening change in a law or 
regulation creates a new basis of entitlement to a benefit.  
See Spencer v. Brown, 4 Vet. App. 283, 288-90 (1993), aff'd 
17 F.3d 368 (Fed. Cir. 1994).  Therefore, this claim is 
referred to the RO for development and adjudication under 
38 C.F.R. § 3.311.


FINDING OF FACT

The proper laws and regulations and the facts as they were 
known at the time were before the RO in November 1984 when it 
denied entitlement to service connection for skin disability 
due to radiation exposure; the November 1984 rating decision 
was supportable.


CONCLUSION OF LAW

The appellant has not raised a proper claim of clear and 
unmistakable error in the November 1984 rating decision, 
which denied entitlement to service connection for skin 
disability due to radiation exposure.  38 C.F.R. § 3.105(a) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the RO erred in the November 1984 
decision which denied service connection for skin disability 
due to radiation exposure.  He claims that the RO should have 
granted service connection based on a December 1983 
dermatology report in which the physician noted that the 
appellant had actinic keratosis secondary to radiation 
exposure.  In addition, it is contended that the November 
1984 rating decision contains CUE based on particular case 
law.

In the November 1984 rating decision, the RO denied service 
connection for skin cancer and actinic keratosis due to 
radiation exposure.  The RO found that there were no facts or 
findings which could medically associate any low level 
radiation exposure with the later occurrence of basal cell 
carcinomas or actinic keratosis.  The appellant did not 
appeal that decision.

The evidence of record at the time of the November 1984 
rating decision included the service medical records which 
are negative for any skin disorder or noted radiation 
exposure.  The March 1946 separation examination report shows 
that the appellant's skin was found to be normal.

Other evidence of record included VA outpatient treatment 
records dated in 1983 and 1984 which show that the appellant 
was treated for multiple actinic keratoses.  A VA outpatient 
treatment record dated December 16, 1983, notes that the 
appellant was exposed to radiation in Hiroshima and Nagasaki.  
The impression was actinic keratoses secondary to radiation 
exposure.  

At a VA examination in July 1984, the appellant reported that 
since approximately 1965, he had had numerous lesions on his 
arms, face and chest removed.  A physical examination 
revealed one small actinic keratosis on the left forearm.  
Examination of the face revealed three hypopigmented, 
slightly depressed electrodesiccation and curettage scar 
sites of previous possible basal cell carcinomas.  The 
impression was probable basal cell carcinomas, by history, 
and previous actinic keratoses.

In a statement dated in October 1984, the appellant noted 
that he was exposed to radiation in October 1945 at Nagasaki 
and Hiroshima.  He indicated that he had toured ground zero 
for one week at each site.  He noted that a film badge was 
not issued and worn.  In the Nuclear Test Personnel Review 
Verification Questionnaire, the appellant noted that he 
started getting many skin cancers in 1969.  He reported that 
he toured the area in Nagasaki and Hiroshima about one month 
after the bombs were dropped.

A Report of Contact, dated in October 1984, reflects that the 
RO contacted the Central Office and was informed that the 
maximum radiation level for exposure of United States troops 
after the bombings of Nagasaki and Hiroshima was less than 
one rem.

The issue before the Board is whether the rating decision of 
November 1984, which denied service connection for skin 
disability due to radiation exposure, contains CUE.  Under 
the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

In essence, the appellant argues that the RO did not properly 
consider the December 1983 dermatology report in which the 
physician noted that the appellant had actinic keratosis 
secondary to radiation exposure.  However, a claim of CUE on 
the basis that the previous adjudication had improperly 
weighed and evaluated the evidence never rises to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Russell, 3 Vet. App. at 313.  The appellant's 
representative also has argued that the RO erred in the 
November 1984 decision in light of the case law set forth in 
Hanson v. Derwinski, 1 Vet. App. 512 (1991), Sussex v. 
Derwinski, 1 Vet. App. 526 (1991), and Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  However, as this case law was rendered 
subsequent to the November 1984 rating decision, it does not 
constitute a valid basis for CUE in that decision.

For these reasons, the Board has determined that the 
appellant has not raised a valid claim of CUE in the November 
1984 rating decision.


ORDER

The Board having determined that there was no clear and 
unmistakable error in the November 1984 rating decision 
denying service connection for skin disability due to 
radiation exposure, the appeal is denied.



		
	SHANE A. DURKIN
	Member, Board of Appellants' Appeals






